UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4758


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JUAN ANTONIO ACEVEDO-HERRERA, a/k/a Luis Rivera,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:11-cr-00062-H-1)


Submitted:   March 28, 2013                   Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Joshua L. Rogers, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan    Antonio      Acevedo-Herrera           pleaded       guilty     to   one

count of illegal reentry by an aggravated felon, in violation of

8 U.S.C. § 1326(a), (b)(2) (2006), and was sentenced to seventy

months’    imprisonment.           He   appeals,         challenging     his    sentence,

alleging that the district court erred in denying his request

for   a    downward      variance       and        contending      the     sentence      is

substantively unreasonable.             Finding no error, we affirm.

            This    court       reviews      a     sentence      for   reasonableness,

applying    an   abuse     of    discretion         standard.          Gall    v.   United

States, 552 U.S. 38, 51 (2007).                  We first review for significant

procedural errors, including whether the district court failed

to calculate or improperly calculated the Sentencing Guidelines

range, treated the Guidelines as mandatory, failed to consider

the 18 U.S.C. § 3553(a) (2006) factors, or failed to adequately

explain its chosen sentence.                 Id.     To avoid procedural error,

the   district     court    must    make      an    “individualized        assessment,”

wherein it applies the relevant § 3553(a) factors to the facts

of the case before it.             United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009).         The district court also should address any

nonfrivolous     arguments       for    an       out-of-Guidelines        sentence       and

explain why it rejected those arguments.                         Id.   If we find the

sentence   procedurally         reasonable,         we    then   examine      substantive

reasonableness, considering the totality of the circumstances.

                                             2
Gall, 552 U.S. at 51.           If the sentence is within the Guidelines

range,   this    court    applies    a   presumption     of    reasonableness.

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).

           We    find     that    Acevedo-Herrera’s      sentence      is    both

procedurally and substantively reasonable.               The district court

responded to defense counsel’s arguments for a below-Guidelines

sentence meaningfully and with specificity, and explained its

chosen   sentence.         Furthermore,      Acevedo-Herrera      presents     no

evidence to rebut the presumption of reasonableness applicable

to his within-Guidelines sentence.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with     oral    argument    because   the    facts   and   legal

contentions     are   adequately     presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                         3